Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 19, 2020                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  161393 & (6)(7)(8)(9)(10)(12)(13)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  STACY OAKES,                                                                                         Elizabeth T. Clement
           Plaintiff,                                                                                  Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 161393
  COURT OF APPEALS,
            Defendant.

  _________________________________________/

        On order of the Court, the motions for immediate consideration are GRANTED.
  The complaint for superintending control is considered, and relief is DENIED, because
  the Court is not persuaded that it should grant the requested relief. The motions to stay
  the Court of Appeals proceedings, to correct clerical errors, for relief from order, and for
  temporary restraining order are DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 19, 2020
         s0616
                                                                               Clerk